Opinion by
Cline, J.
The merchandise was shipped from London and it appeared that it is of South African origin. The crayfish tails in question were packed in boxes marked with the word “Capetown.” Before release from customs custody the boxes were required to be marked “Union of South Africa.” On the authority of Abstracts 36751 and 36804 it was held that Capetown does not indicate the country of origin of the crayfish tails and the protest was overruled. Lorillard v. United States (24 C. C. P. A. 90, T. D. 48412) cited.